DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 12/9/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      Information Disclosure Statement filed 12/10/2021 is acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 87, 89, 151-163 and 168 are  rejected under 35 U.S.C. 103 as being unpatentable over Bellas et al. (US 2014/0308362),  Pavlovic et al.  (US 2018/0303742) Serban et al. (US 2015/0057685), Jeon et al. “Mechanical properties and degradation behaviors of hyaluronic acid hydrogels cross-linked at various cross-linking densities”, Pavlovic et al. (US 2014/0315828) and Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation”. 
 In some embodiments, the needle or cannula gauge can range from 12 to 34, 15 to 34, 20 to 32, or 25 to 30. The size of the needle or cannula can be determined to allow for an appropriate extrusion force of less than 40N (nominal deliverable injection force for a human hand)(para 0108). Bellas disclose the pore size of such porous silk fibroin particles can range from about 10 nm to about 2000 µm, from about 50 nm to about 1500 µm, from about 0.5 µm to about 1500 µm, from about 1 µm to about 1000 µm, or from about 1 µm to about 500 µm (para 0016). If all the particles can be within the range recited, then it meets the average .It appears that cross-linked hyaluronic acid is more preferable based on the disclosure of Bellas. Pavlovic et al.  (US 2018/0303742) (hereinafter Pavlovic et al.) disclose injectable compositions that containing cross-linked hyaluronic acid. Pavlovic et al. disclose the “degree of crosslinking” refers to the percentage of matrix polymer monomeric units that are bound 
	Bellas in view of Pavlovic does not disclose the hyaluronic acid and the porous silk fibroin particles have a volume ratio of 40:60 to 80:20 or 5:95 to about 60:40.
	Serban et al. (US 2015/0057685) (hereinafter Serban et al.) disclose a composition containing cross-linked silk fibrin and hyaluronic acid and the weight ratio can be from 1:1, 2:1 or 3:1 (para 0089-cited for the crosslinked HA and Table 2). Serban discloses that the 3:1 volume ratio yielded the best biological outcome (equivalent to the lowest cell concentration) and that decreasing the HA amount in the formulation can increase cell adhesion (para 0184). 
	Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” disclose that hyaluronic acid has an effect in enhancing β-sheet content observed for silk fibroin and enhancement of β-sheet content observed for the silk fibroin/hyaluronic acid matrices correlated with improved mechanical properties: blended matrices had higher 
Bellas et al. disclose that silk fibroin particles may be mixed with hyaluronic acid particles but does not disclose specifically that silk fibroin is dispersed in crosslinked hyaluronic acid however, Pavlovic et al. (US 2014/0315828) (hereinafter Pavlovic et  al. ‘828) disclose silk fibroin hydrogel component or particle and matrix polymer hydrogel component or particle (para 0063). The matrix polymer may be hyaluronan (para 0055) (i.e., hyaluronic acid) these matrix polymers may be crosslinked (para 0057) and the paragraph gives examples of hyaluronan crosslinking agents. The silk fibroin hydrogel or particle and matrix polymer hydrogel component or particle may be in a ratio of  .1% (v/v) silk fibroin hydrogel and about 99.9% (v/v) matrix polymer hydrogel, about 1% (v/v) silk fibroin hydrogel and about 99% (v/v) matrix polymer hydrogel, about 5% (v/v) silk fibroin hydrogel and about 95% (v/v) matrix polymer hydrogel, about 10% (v/v) silk fibroin hydrogel and about 90% (v/v) matrix polymer hydrogel, about 15% (v/v) silk fibroin hydrogel and about 85% (v/v) matrix polymer hydrogel, about 20% (v/v) silk fibroin hydrogel and about 80% (v/v) matrix polymer hydrogel, or about 25% (v/v) silk fibroin hydrogel and about 75% (v/v) matrix polymer hydrogel (para 0063). The mixing . 

DOUBLE PATENTING 
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 87, 89, 151-163 and 168 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-25 of copending Application No. 17200766. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to silk fibroin compositions for injection into soft tissue the differences being the instant claims recite article that is later defined as injection delivery device and the copending claims recite a kit which contains the composition for injection and delivery device. The amounts of the crosslinked hyaluronic acid as well as the density and particles of silk fibroin overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 87, 89, 151-163 and 168 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-26of copending Application No. 17200764. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to silk fibroin compositions for injection into soft tissue the differences being the instant claims recite article that is later defined as injection delivery device and the copending claims recite a kit which contains the composition for injection and delivery device. The amounts of the crosslinked hyaluronic acid as well as the density and particles of silk fibroin overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	 Applicants argue that Serban and Fuentes are directed to different technologies that employ different types of silk and hyaluronic acid than those described in Bellas. 
	In response, the Examiner respectfully submits that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
Applicants argue that paragraph 6 of Bellas describes problems associated with injecting hyaluronic acid, including its too-rapid degradation, the difficulty associated with injection, and the pain associated with its injection which is a teaching away from formulating injectable compositions comprising hyaluronic acid. 

Paragraph 0046, 0092-0093,0137, 0-181,0191, 0239, 0249 of Bellas all recite hyaluronic acid. Paragraph 006 also recognizes uncross-linked hyaluronic acid and its disadvantage and the  invention of Bellas seeks to overcome the problems of the prior art. Regarding the argument of paragraphs 92, this is just one embodiment and the disclosure of Bellas and paragraph 0046 discloses mixing hyaluronic acid with silk fibroin and even if it is being used for a different purpose in para 0092 it does not change that it is still using hyaluronic acid.. 
Applicants argue that paragraph 0046 recites a laundry list of polymers and does not recite crosslinked hyaluronic acid. Applicants also argue that particles containing silk fibroin dispersed in hyaluronic acid is not taught. 
In response, applicants are arguing the references individually and a reference is good for all that it suggests and paragraph 0046 discloses hyaluronic acid is mixed with silk fibroin particles. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicants argue that Serban is directed to knitted silk fabric and/or silk sponges which is a different application than the injectable composition of Bella. In response, “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Serban discloses the volume ratios chosen from formulation screening were based on the need to obtain silk based solutions that would be physically crosslinkable via beta sheet interactions. The requirement ensures that the final scaffolds would not readily dissolved when placed in aqueous environment (para 0165). The SF/HA ratio were evaluated (para 0169 which is Table 2) These are tested solutions which are measured at v/v. Serban also discloses in reference to scaffolds (para 0165) and Bellas is also for use in scaffolds (para 0097). Serban disclose higher SF content confers higher aqueous stability in the final formulation which is a motivation to use. Applicants have not demonstrated any criticality to the ratio. Fuentes also provides motivation to use 1.5 % ratio w/v (SF to HA w/w 60:40). 
Applicants argue that one of ordinary skill in the art would understand Fuentes to be directed to different types of compositions employed for different purposes than in Bellas. Applicants argue that Fuentes does not disclose utility of the blends or particles. 
In response, Applicants are arguing intended use. The motivation arrived at in Fuentes  is that these matrices have improved properties and higher compressive moduli thus the Examiner maintains that absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the volume ratio of silk fibroin/HA. One would have been motivated to optimize the HA amount present to tailor to the cell adhesive 
Applicants argue that Pavlovic is directed to different technologies that employ different types of silk and hyaluronic acid than those described in Bellas. Bellas relates generally to injectable compositions comprising silk particles. Pavlovic is directed to gels formed of hyaluronic acid that is crosslinked to silk. One of ordinary skill in the art would have understood that compositions comprising silk particles have different structural and mechanical features than gels in which hyaluronic acid is crosslinked to silk. One of ordinary skill in the art would thus have had no motivation to select a crosslinking density for hyaluronic acid to be used in the compositions of Bellas based on the disclosure of Pavlovic. “The  test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Both Bellas and Pavlovic are directed to injectable compositions and fillers.  


Applicants argue in regards to pore size that Bellas does not disclose particles having pore size between 10 and 1000 but 1 to 1000 µm. 
In response, it is acknowledged that Bellas does not recite 10-1000 and that the reference was in regards to the instant claim however Bellas does disclose overlapping amounts 1-1000 µm and 80-1000 µm . Absent any evidence of criticality to the range and the range amounts overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")
Applicants argue regarding the double patenting that the claims stand rejected have not yet been found allowable and will address once the claims are found 
CONCLUSION 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615